DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substantially U-shaped component” (claim 1, line 2, see 112a/b for reference as to why it is unclear as to what structure is being referred to by the limitation “substantially U-shaped component”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the photograph in figs. 1-2 and 7 are shaded and therefore, making structural details hard to view. The photograph include light and dark spots making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawing should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b). 
The drawings are objected to because in fig. 3, there are a plurality of structures, however, some form of connection such as a bracket or connecting axis is missing. If the structures are not part of the same assembly, each separate view should be on a separate figure. See MPEP 37 C.F.R. 1.84(p)(1). 
The drawings objected to because in figs. 3-6, the outlines of the structures are dotted and grainy. The weight of all out lines must be heavy and sufficiently black enough to permit adequate reproduction. See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 9 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3 and 7-15 are objected to because of the following informalities:  
In Claim 1, line 1, the term “the nose” is suggested to be changed to --a nose-- in order to clarify the claim.
In Claim 1, lines 18-19, the term “the first and the second elongate reservoir portion” is suggested to be changed to --the first elongate reservoir portion or the second elongate reservoir portion-- or --the first and second elongate reservoir portions-- in order to clarify the claim. 
In Claim 3, line 2, the term “the cross section” is suggested to be changed to --a cross section of the curved bracket portion-- in order to clarify the claim. 
In Claim 7, lines 1-2, the term “each clamping projection” is suggested to be changed to --each of the clamping projection-- or --each clamping projection of the clamping projections-- in order to clarify the claim. 
In Claim 8, line 1, the term “each clamping projection” is suggested to be changed to --each of the clamping projection-- or --each clamping projection of the clamping projections-- in order to clarify the claim. 
In Claim 8, line 2, the term “the front” is suggested to be changed to --a front of the miniaturized inhalation device-- in order to clarify the claim. 
In Claim 9, line 1, the term “each clamping projection” is suggested to be changed to --each of the clamping projections-- or  --each clamping projection of the clamping projections-- in order to clarify the claim. 
In Claim 9, line 2, the term “that it overlaps” is suggested to be changed to --such that each of the clamping projections overlaps-- in order to clarify the claim. 
In Claim 9, line 3, the term “the longitudinal direction” is suggested to be changed to --a longitudinal direction of the miniaturized inhalation device-- in order to clarify the claim. 
In Claim 10, line 1, the term “each clamping projection” is suggested to be changed to --each of the clamping projection-- or --each clamping projection of the clamping projections-- in order to clarify the claim. 
In Claim 11, line 1, the term “each clamping projection” is suggested to be changed to --each of the clamping projection-- or --each clamping projection of the clamping projections-- in order to clarify the claim. 
In Claim 12, line 8, the term “that they” is suggested to be changed to --that the active ingredient and/or different active ingredient--.
In Claim 13, line 2, the term “the outer side” is suggested to be changed to --an outer side-- in order to clarify the claim. 
In Claim 14, line 3, the term “the region” is suggested to be changed to --a region-- in order to clarify the claim. 
In Claim 15, line 1, the term “at least one miniaturized inhalation device” is suggested to be changed to --at least one of the miniaturized inhalation device-- in order to provide proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 2, the limitation “comprising substantially U-shaped component and a first elongate reservoir…a second elongate reservoir…a curved bracket portion which integrally connects the first and second elongate reservoir portion and extends at least in a base region of the U-shaped component” (claim 1, lines 2-13) and “wherein the first and the second elongate reservoir portions and the curved bracket portion form an integral body together with the U-shaped component” (lines 1-3) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses in page 1, line 27 to page 2, line 9 similar language to claim 1 and further discloses in page 6, lines 26-28 that the curved bracket portion 4 extends at least in a lower region of the U-shaped component, but fails to disclose what the U-shaped component is. The claims appear to be claiming the U-shaped component as a separate structure than the first elongate reservoir portion, the second elongate reservoir portion and the curved bracket portion, however, the specification and drawing fail to disclose what the U-shaped component is and the relationship of the U-shaped component to the first elongate reservoir portion, second elongate reservoir portion and curved bracket portion. Therefore, the disclosure lacks adequate written description and contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Any remaining claims are rejected for their dependency on a rejected base claim. 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 2, the limitations “comprising substantially U-shaped component and a first elongate reservoir…a second elongate reservoir…a curved bracket portion which integrally connects the first and second elongate reservoir portion and extends at least in a base region of the U-shaped component” (claim 1, lines 2-13) and “wherein the first and the second elongate reservoir portions and the curved bracket portion form an integral body together with the U-shaped component” (claim 2, lines 1-3) are confusing and unclear as to what the structural relationship is between the U-shaped component, the first elongate reservoir portion, the second elongate reservoir portion, and curved bracket portion, therefore, it is unclear if the U-shaped component is what comprises the first elongate reservoir portion, second elongate reservoir portion and the curved bracket portion or if the U-shaped component is a separate structure from the first elongate reservoir portion, second elongate reservoir portion and the curved bracket portion or if the term “U-shaped component” is referring to the shape of the miniaturized inhalation device. The claims stated “U-shaped component and a first elongate reservoir…a curved bracket portion”, but went on further to claim that the curved bracket portion “extends at least in a base region of the U-shaped component” (line 13 of claim 1) and that the first and the second elongate reservoir portions and the curved bracket portion formed an integral body together with the U-shaped component (claim 2). The claims are implying that the structures are separate, however, if they are separate, then it is unclear as to what the u-shape component is, since fig. 1 of the instant invention shows reference numeral “4” (curved bracket portion) being the lowest structure of the device, therefore, what structure is the u-shape component. Since the disclosure fails to disclose what the substantially U-shaped component is and the claims are claiming the u-shape component as a “component” that appears to be separate from the first and second elongate reservoir portions and the curved bracket portion, it is unclear as to what the scope of the claim is. 
Regarding claim 1, the limitation “active ingredient can exit” (line 5 and line 11) is unclear as to how to determine the metes and bounds of the limitation, specifically, the term “can” can be defined as providing possibility, therefore, it is unclear as to whether or not the active ingredient can or cannot exit. 
Regarding claim 1, the limitation “the inside in the region of the first and the second” (line 18) lacks proper antecedent basis. Suggest to amend to --an inside region of the first and the second-- or --an inside of the first and the second--.
Regarding claim 2, the limitation “which consists of a plastic material” (line 3) is unclear as to what structure is being referred to by the term “which”, the U-shaped component or the integral body or another structure. 
Regarding claim 4, the limitation “in each case” (lines 2-3) is unclear if the applicant intends on claiming a structural case (casing/box) or an instance. If structural, it is unclear as to what is the structural relationship of the case to the rest of the device.
Regarding claim 12, the limitation “they can be disposed” (line 8) is unclear as to how to determine the metes and bounds of the limitation, specifically, the term “can” can be defined as providing possibility, therefore, it is unclear as to whether or not “they” can or cannot be disposed.
Any remaining claims are rejected for their dependency on a rejected base claim.
 
          Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 10-13 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zisser (DE 10 2012 011 435).

    PNG
    media_image1.png
    1198
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1015
    780
    media_image2.png
    Greyscale

	Regarding claim 1, Zisser discloses a miniaturized inhalation device (entire device shown in fig. 3, or alternatively, entire device shown in fig. 6, see paragraphs 0018 and 0038 with reference to fig. 3 and paragraph 0028 of the English translation) for inhaling at least one active ingredient through the nose (see abstract and paragraph 0027 and full disclosure), comprising a substantially U-shaped component (see the annotated-Zisser fig. 3 above and the annotated-Zisser fig. 6 above, portion below dashed lines is the U-shaped component) and a first elongate reservoir portion which has a first cavity for receiving a first amount of an active ingredient and is configured to be introduced into a first nostril, wherein the first cavity has a first top side opening through which the active ingredient can exit from the first cavity; a second elongate reservoir portion which has a second cavity, which is separate from the first cavity, for receiving a second amount of the active ingredient or a different active ingredient and is configured to be introduced into a second nostril, wherein the second cavity has a second top side opening through which the active ingredient and/or the different active ingredient can exit from the second cavity (see the annotated-Zisser fig. 3 above, alternatively, see the annotated-Zisser fig. 6 above, with reference to fig. 3 and paragraphs 0027-0028, the first reservoir is capable of receiving a first active ingredient and the second reservoir is capable of receiving a second active ingredient that is the same or different, see paragraph 0039); a curved bracket portion (portion of 3.3, see the annotated-Zisser fig. 3 and fig. 6 above, paragraph 0035, Zisser discloses in paragraphs 0034 and 0045, Zisser discloses that the bracket is elastic U-shaped, alternatively, Zisser discloses clamping spring 6.1) which integrally connects the first and the second elongate reservoir portion and extends at least in a base region of the U-shaped component (see fig. 3 or fig. 6); and  a self-holding mechanism (bead, see the annotated-Zisser figs. 3 or fig. 6 above) to be held against the nose, in which mechanism the first and the second elongate reservoir portion are elastically pretensioned by the curved bracket portion against a bending up movement which increases the distance between the first and the second elongate reservoir portion and an integral clamping projection is respectively arranged on the inside in the region of the first and the second elongate reservoir portion, which projections engage opposite sides of the nasal septum for holding (see the annotated-Zisser fig. 3 or alternatively, the annotated-Zisser fig. 6 above, Zisser further discloses in paragraph 0034 that due to the elasticity and shape, it enables a comfortable and secure fastening in the nose during breathing, and further discloses in paragraph 0045 that 3.3 is elastic, which would be elastically pretensioned in order to hold it position, alternatively, Zisser discloses in paragraph 0038 that the elastic element can also comprise a clamping spring, for both embodiment, once clamped, the bead and the elasticity of the u-shape clip would be held against the nose, Zisser discloses in paragraph 0010 that the inhaler is fastened in the nose and Zisser discloses in paragraph 0034 that due to the elasticity and shape, it enables a comfortable and secure fastening in the nose during breathing).
	Regarding claim 5, Zisser discloses that the first and the second elongate reservoir portions each have a cylindrical shape (see the annotated-Zisser figs. 3 or 6 above with reference to fig. 3).
	Regarding claim 7, Zisser discloses that in each clamping projection (see bead in the annotated-Zisser fig. 3 or fig 6 above), a projection tip is rounded (as shown, the projection tip is rounded).  
	
    PNG
    media_image3.png
    805
    751
    media_image3.png
    Greyscale

Regarding claim 10, Zisser discloses that each clamping projection has a smaller component thickness than the first and second elongate reservoir portions (see the annotated-Zisser fig. 3 above) when the U-shaped component is viewed from above (see the annotated-Zisser for claim 10 fig. 3 above, the thickness of the clamping projections are smaller than the thickness of the first and second elongate reservoir portion when the U-shaped component is viewed from above, wherein, above is defined as the view shown in fig. 3, it is noted that the term “viewed from above” has not been defined within the claim to constrain the view from above to be a specific view). 

    PNG
    media_image4.png
    705
    729
    media_image4.png
    Greyscale

Regarding claim 11, Zisser discloses that each clamping projection is arranged below and at a distance from a circumferential edge of the first and second top side openings respectively (see the annotated-Zisser fig. 3 above and the annotated-Zisser for claim 11 fig. 3 above, as shown, each projection is arranged and at distance from a circumferential edge of the first and second top side openings respectively).
Regarding claim 12, Zisser discloses that the first cavity is provided with a first closure made of material permeable to the active ingredient and the second cavity is provided with a second closure made of material permeable to the active ingredient and/or different active ingredient (see paragraph 0035, Zisser discloses that the hollow spaces filled with porous material that absorb active substance, Zisser discloses in paragraph 0039 that two different active substances are located in each 3.2). 
	Regarding claim 13, Zisser discloses that the self-holding mechanism has an edge thickening on the outer side along the circumferential edge of the first and second top side openings, respectively (see the annotated-Zisser for claim 11 fig. 3 above, as shown the projections of the self-holding mechanism has an edge thickening on the outer side along the circumferential edge of the first and second top side, since the projections are three dimensional and extends away from the circumferential edge).
	
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zisser (DE 10 2012 011 435) in view of Nelson (2018/0064892).
Regarding claim 2, Zisser discloses that the first and the second elongate reservoir portions and the curved bracket portion form an integral body together with the U-shaped component (see the annotated-Zisser figs. 3 or 6 above, wherein the U-shaped component is interpreted as a portion of the entire device, and as shown, that portion with the first and second elongate reservoir portions and the curved bracket portion form an integral body), which consist of a material, see material of the entire 1 piece device in fig. 3 or the material of the entire device that encapsulate 6.1 in fig. 6, but fails to disclose that the material is a plastic material. 
However,  Nelson teaches a u-shaped component (11, 23, 24, figs. 1-3, paragraph 0051) consist a plastics material (see paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral body of Zisser to consists of a plastics material as taught by Nelson for the purpose of providing a well-known material that is widely available, is body-safe, and does not corrode. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zisser (DE 10 2012 011 435) in view of Nelson (2018/0064892).
Regarding claim 3, Zisser discloses a cross section of the curved bracket portion (see the annotated-Zisser figs. 3 and 6 above, when bisected, there would be a cross-section), but fails to disclose that the cross section of the curved bracket portion is flat. 
However, Nelson teaches a curved bracket portion (11, fig. 1, paragraphs 0033 and 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved bracket portion of Zisser to have a flat cross section as taught by Nelson for the purpose of providing an alternative cross-section that would perform equally well. 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435).
Regarding claim 4, Zisser discloses that the curved bracket portion is integrally molded on the inside of the first and second elongate reservoir portion in each case (see the annotated-Zisser figs. 3 or 6 above, as shown the curved bracket portion is integrally molded (wherein the term molded is defined as to give shape to) on the inside of the first and second elongated reservoir portion in each case).
However, if there is any doubt as to the reference Zisser discloses a curved bracket portion that is integrally molded on the inside, the claimed phrase “molded” is being treated as a product by process limitation; that is, that the curved bracket portion is made by an integrally molded process. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. 
Thus, even though Zisser is silent as to the process used to make the curved bracket portion, it appears that the product in Zisser would be the same or similar as that claimed; especially since both applicant’s product and the prior product is made of a single elastic piece. 
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435) in view of Guo (CN 2714078).
Regarding claim 6, Zisser discloses that the first and the second cavities each have a cylindrical shape (see the annotated-Zisser figs. 3 or 6 above with reference to fig. 3). However, if there are any doubt that the internal cavity is cylindrical. Guo teaches an internal having a cavity having a cylindrical shape (see cavity of 16, figs. 1-2, see full disclosure). Accordingly, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed the first and second cavities of Zisser with a cylindrical shape, since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would have found obvious for the purpose of providing a shape that can be utilized to store a medicament, especially when it is contemplated by the prior art of Guo.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435) in view Nelson (2018/0064892).
Regarding claim 8, Zisser discloses that each clamping projection has a triangular shape when the U-shaped component is viewed from the front in the same manner as the applicant’s triangular shape, in that the corner is not sharp (see the annotated-Zisser fig. 3 or fig. 6 above).
However, if there is any doubt that Zisser discloses that each clamping projection has a triangular shape when the U-shaped component is viewed from the front.
Nelson teaches a septum contacting portion (23, figs. 1-2) comprising a shape that is triangular shape (see paragraph 0047, Nelson disclose that chamber 22 can take almost any shape including triangular prism).
Accordingly, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed the clamping projection of Zisser with a triangular shape as taught by Nelson for the purpose of providing an alternative shape to a clamping projections that are well-known, and since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would have found obvious for the purpose of providing a shape that can be utilized engage the nasal septum to secure the inhalation device in place, especially when it is contemplated by the prior art of Nelson that many shapes can be used.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435) in view Joung (KR 20160040066).
Regarding claim 8, Zisser discloses that each clamping projection has a triangular shape when the U-shaped component is viewed from the front in the same manner as the applicant’s triangular shape, in that the corner is not sharp (see the annotated-Zisser fig. 3 or fig. 6 above).
However, if there is any doubt that Zisser discloses that each clamping projection has a triangular shape when the U-shaped component is viewed from the front.

    PNG
    media_image5.png
    941
    553
    media_image5.png
    Greyscale

Joung teaches a septum contacting portion comprising a shape that is triangular shape (see the annotated-Joung fig. 3 or fig. 4 above, see paragraph 0011 of the English translation).
Accordingly, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed the clamping projection of Zisser with a triangular shape as taught by Joung for the purpose of providing an alternative shape to a clamping projections that are well-known, and since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would have found obvious for the purpose of providing a shape that can be utilized to engage the nasal septum to secure the inhalation device in place, especially when it is contemplated by the prior art of Joung that many shapes can be used (see figs. 1-7 of Joung).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435).


    PNG
    media_image6.png
    748
    681
    media_image6.png
    Greyscale

Regarding claim 9, Zisser discloses that each clamping projection is formed such that it completely overlaps with the first and second elongate reservoir portions, respectively, in the longitudinal direction (see the annotated-Zisser fig. 3 for claim 9 above, with reference to the annotated-Zisser figs. 3 or fig. 6 above, as shown, the projection is formed such that it completely overlaps with the first and second elongate reservoir portions when view at an angle where the clamping projection covers the elongate reservoir portion, wherein the elongate reservoir portion is defined as a portion that is inside of an outer layer portion of the projection, as shown in the Annotated-Zisser for claim 9 fig. 3 above, the portions of the projection and reservoir portions can be bisected).
However, if there is any doubt that Zisser discloses that each clamping projection is formed such that it completely overlaps with the first and second elongate reservoir portions, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each clamping projection is formed such that it completely overlaps with the first and second elongate reservoir portions, for the purpose of providing a different position of the clamping force or more surface area of the clamping force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II). 
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zisser (DE 10 2012 011 435) or, in the alternative, under 35 U.S.C. 103 as obvious over Zisser (DE 10 2012 011 435) in view of Altadonna (2004/0079814).


    PNG
    media_image7.png
    697
    821
    media_image7.png
    Greyscale

Regarding claim 14, Zisser discloses that the first and second top side openings have an opening cross section which is substantially equal to a cavity cross section in the region of the first and the second cavity (see the annotated-Zisser for claim 14 fig. 3 above, as shown the cross section of the cavities are substantially equal to the cross section of the first top side opening and the second top side opening).  
However, if there is any doubt that Zisser discloses that the first and second top side openings have an opening cross section which is substantially equal to a cavity cross section in the region of the first and second cavity. Altadonna teaches a first and second top side openings have an opening cross section which is substantially equal to a cavity cross section in the region of the first and the second cavity (see opening of 34 in figs. 4-8 and the cavity cross section of cavity within 32, they are substantially equal).
Therefore, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify the first and second top side openings of Zisser to be substantially equal to a cavity cross section in the region of the first and second cavity of Zisser as taught by Altadonna for the purpose of providing a workable cavity’s size and a top side opening’s size that can be utilized to allow medicine to be transferred to the user’s nasal passages. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zisser (DE 10 2012 011 435) in view of Guo (CN 2714078).
Regarding claim 15, Zisser discloses a miniaturized inhalation device, but fails to disclose a set, comprising the miniaturized inhalation device and a storage container for the at least one inhalation device, wherein the storage container is configured to accommodate the inhalation device, the storage container comprising a first receptacle and a second receptacle which are dimensioned and shaped to at least partly accommodate the first elongate reservoir portion and the second elongate reservoir portion therein, such that the first and second cavity are sealed against the environment. 

    PNG
    media_image8.png
    627
    817
    media_image8.png
    Greyscale

However, Guo teaches a set (entire set in figs. 7-8) comprising a miniaturized inhalation device (1 and 10) and a storage container (38, 37, 3, 2, 31, 35, 39, 36, fig. 8) for the at least one inhalation device, wherein the storage container is configured to accommodate the inhalation device, the storage container comprising a first receptacle and a second receptacle which are dimensioned and shaped to at least partly accommodate a first elongate reservoir portion and the second elongate reservoir portion therein (see the annotated-Guo figs. 7-8 above and see paragraphs 0029-0036), such that the first and second cavity are sealed against the environment (see fig. 7, see paragraphs 0009-0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the miniaturized inhalation device of Zisser to be part of a set comprising a storage container as taught by Guo for the purpose of allowing the device to be carried/transported by the user before use while ensuring hygiene and safety of the inhalation device (see paragraph 0014 of Guo). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rhinofilt (DE 20 2013 009 326) is cited to show a nasal inhaler comprising a plurality of reservoir portions and a u-shaped body. 
Letsch (GB 367,279) is cited to show a nasal inhaler comprising a plurality of reservoirs and a plurality of porous elements. 
Weaver (2,055,855) is cited to show a nasal respirator comprising a clamping projection comprising a triangular shape. 
Pletcher (1,579,486) is cited to show an inhaler comprising a clamping mechanism. 
Gibson (1,200,338) is cited to show an inhaler comprising a clamping mechanism. 
Davi (2016/0367773) is cited to show a transdermal stimulator and medicament delivery device comprising a clamping mechanism. 
Volgyesi (2013/0255680) is cited to show a nasal insert comprising aromatherapy oil having a cavity cross section that is substantially equal to a top cavity opening. 
Tatsumoto (2005/0257793) is cited to show a nasal inhalation device comprising an integrally formed body. 
Kallikounis (2015/0000675) is cited to show a nasal breathing aid comprising a pair of clamping projections. 
Joung (2009/0151732) is cited to show a nasal insert comprising clamping projections. 
Miledi (2013/0150658) is cited to show an intra-nasal aromatherapy clip. 
Land (6,701,924) is cited to show a nasal insert having a clip body. 
Brown (7,055,523) is cited to show an internal nasal dilator and delivery mechanism comprising clamping projections and reservoirs. 
Mezzoli (WO 2012/137182) is cited to show a nasal clip having different types of clamping projections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785